Citation Nr: 1243238	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-03 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for dementia as secondary to service-connected posttraumatic stress disorder.     

2.  Entitlement to an increased rating for posttraumatic stress disorder, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for facial burn scars, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for residuals of a shell fragment wound to the right thigh, currently rated as 10 percent disabling.  

5.  Entitlement to an increased (compensable) rating for burn scars of the hands and chest. 

6.  Entitlement to an increased (compensable) rating for a scar of the right forearm.      

7.  Entitlement to an increased (compensable) rating for malaria.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to November 1945.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.                 

Subsequent to the last supplemental statement of the case (SSOC) in July 2011, additional evidence was added to the claims file.  Specifically, the Veteran underwent a VA examination in August 2011.  However, that examination was pertinent to his service-connected bilateral hearing loss and was not related to any of the claims on appeal.  Thus, remand for issuance of a new SSOC reflecting consideration of this additional evidence is not required.  See 38 C.F.R. § 19.31, 19.37 (2012).

Although the Veteran initially had requested a Travel Board hearing in his substantive appeal, he subsequently withdrew that request in September 2011.  See 38 C.F.R. § 20.702(e) (2012).

In January 2012, the Veteran requested a videoconference hearing to be held at the Clarksburg VA Hospital.  However, in August 2012, through his representative, he withdrew that request.  See 38 C.F.R. § 20.702(e) (2012).

The Board notes that the issue of whether the Veteran was competent to handle disbursement of funds was originally developed for appellate review.  However, in a July 2011 rating action, the RO determined that the Veteran was competent to handle disbursement of funds.  Thus, the benefit sought on appeal was granted.  Accordingly, this issue is no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of record showing a current diagnosis of dementia.    

2.  To the extent that the Veteran has a history of dementia, there is a preponderance of evidence against a finding that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused or aggravated his dementia.  

3.  The Veteran's PTSD is manifested by anxiety, sleep disturbance, nightmares, depressed mood, social isolation, hypervigilance, and occupational and social impairment; the Veteran generally functions adequately without problems with speech, judgment, or insight.

4.  The Veteran's facial burn scars do not result in four or five characteristics of disfigurement; or visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features.

5.  The Veteran's residuals of a shell fragment wound to the right thigh, Muscle Group XIV, are productive of no more than moderate muscle injury disability.

6.  The objective medical evidence of record does not show current burn scars of the hands and the Veteran reports that such scars have healed and faded.  

7.  The objective medical evidence of record does not show a current scar of the right forearm and the Veteran reports that such scar has healed and faded.   

8.  The Veteran's burn scar of the chest is superficial, not painful, and less than 6 square inches (39 sc cm).  

9.  The Veteran's malaria is inactive with no current residuals.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for dementia as secondary to service-connected PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

2.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

3.  The criteria for a disability rating in excess of 30 percent for facial burn scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2012).

4.  The criteria for a disability rating in excess of 10 percent for the residuals of a shell fragment wound to the right thigh have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.73, Diagnostic Code 5314 (2012).

5.  The criteria for an increased (compensable) rating for burn scars of the hands and chest have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2012).

6.  The criteria for an increased (compensable) rating for a scar of the right forearm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2012).

7.  The criteria for an increased (compensable) rating for malaria have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 6304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in June 2009 that was sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in June 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the June 2009 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the August 2009 decision that is the subject of this appeal in its June 2009 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in June 2009 ), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Board observes that the Court had previously held that, with respect to claims for an increased rating, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 Vet. App. at 473. The Board finds that the June 2009 letter substantially satisfies the current notification requirements for the increased rating claims on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (regarding the rule of prejudicial error).

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant). 

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board recognizes that there is evidence in the record that shows that the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  However, in April 2010, in response to the RO's request for the pertinent records, the SSA responded that the Veteran's medical records had been destroyed.  Thus, further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

In regard to an examination, the Veteran received VA examinations in April 2009, July 2009, July 2010, and February 2011, which were thorough in nature and adequate for the purposes of deciding his increased rating claims.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's service-connected PTSD, facial burn scars, residuals of a shell fragment wound to the right thigh, burn scars of the hands and chest, scar of the right forearm, and malaria.  

In regard to the service connection claim, the Veteran received VA examinations in April 2009 and February 2011.  In the February 2011 VA examination, the examiner concluded that the Veteran did not have dementia.  In addition, to the extent that the Veteran had a history of dementia, the RO obtained an opinion in July 2009 from J.M., Ph.D., a VA psychologist.  Dr. M. opined that dementia was not caused by or a result of PTSD.  Moreover, with respect to the question of aggravation, the Veteran has not specifically alleged that he had dementia that was aggravated by his PTSD, and there is no competent evidence of record showing that the Veteran's dementia was made worse by his PTSD.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra.  


II. Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2012); see Allen v. Brown, 8 Vet. App. 374 (1995).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In April 2009, the Veteran underwent a VA PTSD examination.  At that time, the examiner noted that the Veteran had been diagnosed with dementia.  The examiner stated that according to the Veteran, sometimes he forgot what he was doing and had delayed recall with names or details.  However, the examiner indicated that the Veteran was oriented to time, place, and person.  The pertinent diagnoses were PTSD and dementia, Alzheimer's type, with delayed onset per records.     

In a June 2009 statement from the Veteran, he maintained that he had dementia which was a "direct result" of his PTSD.  

In July 2009, the RO obtained an opinion from Dr. J.M., a VA psychologist, as to whether the Veteran's dementia was caused or aggravated by his service-connected PTSD.  Dr. M. stated that dementia had been diagnosed by non-VA providers.  There was no formal assessment of dementia during the Veteran's initial PTSD examination in April 2009.  In the Veteran's visits to the outpatient mental health clinic at the Clarksburg VA Medical Center (VAMC), the Veteran had reported a high level of functioning and had not made significant complaints about dementia.  According to Dr. M., there was no evidence of impaired functioning from dementia at present.  In response to the question of what were the increased disabling manifestations, if any, which were proximately due to the service-connected PTSD, Dr. M. responded "none."  Dr. M. opined that dementia was not caused by or a result of PTSD.  According to Dr. M., there was no evidence to suggest dementia was secondary to PTSD.  There was no clinical connection between dementia and reported trauma symptoms.  The Veteran's reported PTSD symptoms were primarily manifested years ago.  The Veteran was 84 years old and there were a variety of reasons that dementia may be present in a man in his situation.  The Veteran did not complain of PTSD impacting dementia during his VA PTSD examination and had also made no such complaints to his treating providers.  Therefore, Dr. M. opined that dementia was not caused by or a result of PTSD.  No evidence (including self report from the Veteran) had been presented to suggest that there was any connection between PTSD and dementia.  According to the Veteran, he had been experiencing PTSD for many years.  However, there had only been mention of dementia in the past year or so.  Given that PTSD had been present for over 60 years, Dr. M. stated that it was unlikely that it would facilitate a new mental health problem now that had never been present before.          

In October 2009, the Veteran submitted a copy of the July 2009 VA opinion from Dr. M.  In an attached statement, he noted that he was submitting such evidence in order to "rebut his diagnosis of dementia."  In a subsequent statement, he noted that the VA had made an error regarding his dementia diagnosis and that VA records showed that he did not have dementia.   

In February 2011, the Veteran underwent a VA PTSD examination.  At that time, the examiner stated that the Veteran did not have dementia and that the medical records did not show any treatment for dementia.  Upon mental status evaluation, in regard to the Veteran's intellectual and sensorial functioning, it was grossly within normal limits.  There was nothing in the Veteran's answers of orientation to time, place, person, self, or situation to suggest dementia.  The Veteran could make change in his head.  He recalled events at times from his marriage and his life.  He had good grasp of general information.  The Veteran's judgment was intact to three simple situations.  According to the examiner, there was no evidence of dementia.  Thus, there was no diagnosable dementia.    

Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, there is no competent medical evidence showing a current diagnosis of dementia.  In the February 2011 VA examination, the examiner specifically concluded that there was no diagnosable dementia.    

The Board recognizes that in the April 2009 VA examination, the examiner diagnosed the Veteran with dementia.  This diagnosis was apparently based on private medical records which showed a diagnosis of dementia.  Thus, to the extent that the Veteran had previously been diagnosed with dementia, the Board notes that there is no credible evidence of record showing that the Veteran's dementia was caused or made worse by his service-connected PTSD.  In this regard, in the July 2009 VA opinion, Dr. M specifically opined that the Veteran's dementia was not caused by or the result of his PTSD.  He primarily based his opinion on the fact that the Veteran had been experiencing PTSD for over 60 years and that it was unlikely that it would facilitate a new mental health problem now that had never been present before.    

In this case, due consideration has been given to the Veteran's statements.  Although he initially maintained that his service-connected PTSD caused his dementia, he subsequently appeared to acknowledge that current VA medical records showed that he did not have dementia.  In addition, with respect to the question of aggravation, he has never made a specific allegation that his dementia was aggravated by his PTSD.  Regardless, the Board notes that individuals without training, such as the Veteran, are not competent to provide evidence as to more complex medical questions, such as the existence of a specific disorder or medical causation.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder, such as dementia, or medical causation.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's lay opinion does not constitute competent evidence and lacks probative value.  See Routen v. Brown, 10 Vet. App. 183, 196 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996).

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for dementia as secondary to service-connected PTSD.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III. Increased Rating Claims

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) codified in 38 C.F.R. Part 4 (2012), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2012).

For claims for increased rating which do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).




A. PTSD

Factual Background

The Veteran's WD AGO Form 53-55, Record and Report of Separation, Honorable Discharge, shows that he served in the United States Army from June 1943 to November 1945.  The Veteran's Military Occupational Specialty (MOS) was as a squad leader and he participated in the following battles and campaigns: Luzon and New Guinea.  The Veteran received the Combat Infantry Badge and the Purple Heart Ribbon.   

The Purple Heart Medal is indicative of being wounded in combat during service.  See 38 U.S.C.A. § 1154(b).  As noted later in this decision, the Veteran was wounded in combat during service.     

In July 2006, the Veteran underwent a VA examination.  At that time, he stated that he had been married for 52 years but that his wife died six years ago.  He did not have any children and he felt lonely much of the time and missed the companionship of his wife.  The Veteran was close to his siblings and had regular contact with them.  He had worked in construction for 15 years but retired in 1972 due to a back injury and surgery.  

Upon mental status evaluation, the Veteran's speech was slow, clear and coherent.  His affect was full and he had underlying irritability which he related to his bilateral hearing loss.  The Veteran was oriented to time, place, and person.  He disliked remembering war events.  The Veteran had sleep impairment with difficulty falling and/or staying asleep.  He denied nightmares.  The Veteran also denied panic attacks and homicidal and suicidal ideations.  He had good impulse control and no episodes of violence.  The examiner noted that the Veteran avoided and had psychological distress when exposed to war movies and talking about or remembering combat events.  The diagnosis was the following: (Axis I) PTSD, chronic, mild, (Axis III) hearing loss, status post heart attack, (Axis IV) declining health, hearing loss, increasing memory difficulty, and (Axis V) Global Assessment of Functioning (GAF) score of 70.      

In an October 2006 rating action, the RO granted service connection for PTSD and assigned a 30 percent disability rating under Diagnostic Code 9411, effective from September 10, 2004.   

In March 2009, the Veteran requested that his service- connected PTSD be reevaluated for a higher rating.

A VA PTSD examination was conducted in April 2009.  At that time, the examiner stated that she had reviewed the Veteran's claims file.  She stated that since the Veteran's last VA examination, his GAF scores had ranged from 60 to 65.  The Veteran still had good relationships with his extended family.  He tried to go out several times a week but preferred to be somewhat of a "loner."  According to the Veteran, he walked 4 to 5 miles every day with his dog whom he described as his "best friend."  

Upon mental status evaluation, the Veteran was neatly groomed and appropriately dressed.  His speech was spontaneous and clear, and his attitude was cooperative, friendly, relaxed, and attentive.  The Veteran's affect was full and his mood was happy and good.  His thought process and content were unremarkable and he did not have any delusions.  The Veteran had sleep impairment which the examiner characterized as "mild."  The Veteran described overall sleep as good.  He noted that he had night sweats.  The Veteran did not have any inappropriate behavior or obsessive/ritualistic behavior.  He denied panic attacks, homicidal thoughts, and suicidal thoughts.  The Veteran had good impulse control and no episodes of violence.  He did not have any problems with activities of daily living.  The Veteran's memory was moderately impaired.  The diagnosis was the following: (Axis I) PTSD, chronic, mild; dysthymia by history; dementia, Alzheimer's type, late onset per records, (Axis III) hearing loss, cardiac issues, and (Axis V) GAF score of 65.  The examiner noted that the Veteran was stable on an antidepressant regimen.  According to the examiner, the Veteran was active socially and physically and he had a supportive relationship from his niece who helped to oversee his financial mattes.  The Veteran's sleep and appetite were reported to be good and there was no obvious or reported worsening of symptoms since the last VA examination.  The Veteran lived independently and could drive.     

In July 2010, the Veteran underwent a VA PTSD examination.  The examiner stated that he had reviewed the Veteran's claims file.  The Veteran indicated that his nightmares and flashbacks had worsened in the last year and that he had not been able to enjoy life.  According to the Veteran, he had few friends and no hobbies, and he just stayed home all of the time watching television and listening to the radio.  He noted that his sleep was "not good" and that he could not sleep and would wake up early.  The Veteran stated that he had lost his wife six years ago and that he felt lonely and had crying spells.         

Upon mental status evaluation, the Veteran's speech was slow and his mood was dysphoric.  His affect was appropriate and constricted.  He was oriented to person, time, and place.  Thought process and content were unremarkable.  He denied any delusions.  The Veteran had auditory hallucinations which were not persistent.  He did not have any panic attacks and he denied any homicidal thoughts.  In regard to suicidal thoughts, the Veteran stated that he sometimes had thoughts about why he was "living anymore."  He had good impulse control and no episodes of violence.  The Veteran was able to maintain his personal hygiene and did not have a problem with activities of daily living.  Recent and immediate memory was mildly impaired.  He was hypervigilant.  The diagnosis was the following: (Axis I) PTSD, chronic, (Axis III) hypertension, CAD, bilateral hearing loss, cardiomyopathy, (Axis IV) severe due to war experiences; loss of first wife, and (Axis V) GAF score of 55.  The examiner noted that PTSD was the main cause for the Veteran's isolation, depression, sleep problems, and relationship problems.  In addition, his PTSD had been complicated by the loss of his wife six years ago.        

A VA PTSD examination was conducted in February 2011.  At that time, the Veteran stated that he experienced PTSD symptomatology daily.  He indicated that he had white phosphorous burns on his face and that shaving was very painful and reminded him daily of his World War II trauma.  The Veteran noted that he related to his brother, sister, and other family members about once a week for social relations.  He reported that he enjoyed watching television.  The Veteran had no history of violence or suicide attempts.  

Upon mental status evaluation, the Veteran's speech was relevant and coherent.  He remained organized in his dialogue.  The Veteran acknowledged anxiety and depression but denied suicidal or homicidal thoughts, ideations, intentions, or plans.  He had a nonpsychotic thought process and he denied delusions and hallucinations.  The Veteran was oriented to time, place, person, self, and situation.  He did not have any memory loss.  According to the Veteran, he had panic attacks approximately every two weeks with racing heart, sweats, and hyperarousal.  The examiner noted that the Veteran had a cardiac pacemaker and that it was difficult to sort out whether the pacemaker was the root for any of the panic attacks.  According to the examiner, the Veteran continued to have identifiable behavior, cognitive, social, affective, and somatic changes attributable to his PTSD.  The Veteran had hyperarousal, trauma reexperiencing, and the emotional numbing/withdrawal as his main symptoms.  The examiner reported that the Veteran's symptoms were daily, at times severe, and lasted more than one and a half hours.  The diagnosis was the following: (Axis I) PTSD, (Axis IV) the Veteran missed his wife but maintained contact with supportive family and other veterans, and (Axis V) GAF score of 52.  The examiner stated that the Veteran was suffering in the low moderate range.  At times, his suffering was severe, especially during the anniversary times of his trauma and with his wife.  According to the examiner, in regard to the effects of the Veteran's PTSD on his occupational and social functioning, there was occasional decrease in work efficiency or there were intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally was satisfactory (routine behavior, self-care, and conversation normal).  The examiner noted that the Veteran's PTSD required continuous medication.    

Analysis

The Veteran's service-connected PTSD is currently assigned a 30 percent evaluation in accordance with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  This rating contemplates PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Veteran maintains that his current rating does not adequately address the symptomatology of his PTSD.  He states that he has sleep problems, depressed mood, and is isolated.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  Symptoms, however, must be viewed in conjunction with the objective medical evidence of record. 

Upon a review of the rating criteria in relation to the evidence, the Board finds that the Veteran's disability picture is best characterized by the currently assigned 30 percent disability rating, and that there is a preponderance of evidence against the claim for a rating in excess of 30 percent for PTSD.

In this case, the evidence shows that the Veteran has been oriented to person, time, and place.  He experiences anxiety, sleep disturbance, nightmares, depressed mood, social isolation,  and hypervigilance.  However, this evidence does not demonstrate that the Veteran's PTSD results in such impairment with reduced reliability and productivity as to warrant a 50 percent rating.  The Veteran does not have a circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, or impairment of short- or long-term memory to the point that he can only remember highly learned material or forgets to complete tasks.  

In the April 2009 VA examination, the Veteran's speech was clear.  In addition, although in the July 2010 VA examination, the Veteran's speech was slow, in the February 2011 VA examination, the Veteran's speech was relevant and coherent.  

In the April 2009 and July 2010 VA examinations, the Veteran denied panic attacks.  In the February 2011 VA examination, although the Veteran stated that he had panic attacks, he noted that they were every two weeks.  Moreover, the examiner reported that due to the Veteran's pacemaker, it was difficult to determine whether the pacemaker was the cause of the panic attacks.      

In addition, the Board recognizes that in the April 2009 VA examination, the examiner noted that the Veteran's memory was moderately impaired.  Moreover, in the July 2010 VA examination, the examiner stated that the Veteran's recent and immediate memory were mildly impaired.  However, in the February 2011 VA examination, the examiner indicated that the Veteran did not have any memory loss.  Moreover, to the extent that the Veteran has any memory loss, there is no evidence showing that such memory loss is to the point that he can only remember highly learned material or forgets to complete tasks.    

The Board also notes that the Veteran's PTSD does not impair his judgment or abstract thinking, or difficulty in establishing and maintaining effective work and social relationships to the degree contemplated by the 50 percent rating.  Indeed, it is the criteria for the 30 percent rating that specifically refers to disturbances akin to those experienced by the Veteran, such as problems with mood, anxiety, sleep impairment, etc., and the criteria for the 50 and 70 percent ratings specifically refer to manifestations beyond what the Veteran experiences.

In this case, the Board recognizes that the Veteran lost his wife over six years ago and is socially isolated.  However, he has good relationships with his siblings and other family members, and also with other veterans.  He drives and is able to live independently.  In regard to employment, the Veteran stopped working in 1972 due to nonservice-connected disability.    

The Board also notes that throughout this appeal, the Veteran has consistently denied any suicidal or homicidal ideations.  The Board recognizes that in the July 2010 VA examination, the Veteran had thoughts about why he was "living anymore."  However, in the February 2011 VA examination, he denied any suicidal ideations, intentions, or plans.  

The Board further recognizes that in the July 2010 VA examination, the Veteran stated that he had auditory hallucinations.  However, he indicated that they were not persistent.  In addition, in the February 2011 VA examination, he denied any hallucinations.    

In regard to the Veteran's GAF scores, his scores have ranged from 52 to 65.  As defined in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual (DSM- IV), a GAF score of 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In addition, a GAF score of 61 to 70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. 

The Board recognizes that throughout the course of this appeal, the Veteran's GAF scores have decreased from 65 to 52.  However, the scores have still stayed in the moderate range.  In addition, the VA examiners have characterized his PTSD as mild to moderate.  In the April 2009 VA examination, the examiner characterized the Veteran's PTSD as mild.  In the February 2011 VA examination, although the examiner stated that at times, the Veteran's symptoms were severe, ultimately, he characterized the Veteran's symptoms as being in the low moderate range.  

In light of the above, the Board concludes that a disability rating in excess of 30 percent is not warranted at any time during the course of this appeal.  Accordingly, the Board concludes that there is a preponderance of evidence against the Veteran's claim for an evaluation in excess of 30 percent for PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply; therefore, the claim for a higher initial evaluation must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, supra. 


B. Facial Burn Scars, Burn Scars of the Hands and Chest, Scar of the Right Forearm, and Residuals of Shell Fragment Wounds to the Right Thigh

Factual Background

The Veteran's service treatment records show that in September 1944, the Veteran sustained chemical (phosphorus) 2nd degree burns to his face, neck, chest, hands, and arms when a mortar fell short during a training maneuver.     

The records also reflect that the Veteran was wounded in action in March 1945.  Specifically, a grenade exploded close to him and he sustained shell fragment wounds to the right forearm and right leg.  The wounds were debrided.  Upon his separation examination in November 1945, it was noted that he had a small well-healed scar at the right popliteal space secondary to shell fragment wound.     

In a rating action, dated in January 1946, the RO granted service connection for a scar, residuals of a shell fragment wound to the right thigh, Muscle Group XIV, and assigned a 10 percent disability rating, effective from November 22, 1945.  The RO also granted service connection for multiple burns of the hands and assigned a noncompensable rating, effective from November 22, 1945.  

In an April 1946 rating action, the RO recharacterized the Veteran's service-connected multiple burns of the hands as multiple burns of the hands, face, and chest.  A noncompensable rating was still in effect from November 22, 1945.  In addition, the RO granted service connection for a scar of the right forearm and assigned a noncompensable rating, effective from November 22, 1945.   

In April 1956, the Veteran underwent a VA examination.  At that time, x-rays were taken of his right leg, including knee and ankle joints.  The x-rays were interpreted as showing soft tissue opaque foreign bodies scattered posterior to the knee joint to the distal end of the femur and the upper end of the tibia.  No other abnormalities were noted.  

In a rating action, dated in December 2001, the RO increased the disability rating for the service-connected burn scars of the hands, face, and chest from noncompensable to 10 percent disabling under Diagnostic Code 7800, effective from July 16, 2001.  The RO noted that a recent VA examination showed moderate disfigurement due to the Veteran's burn scars of the face.  

In an April 2005 rating action, the RO recharacterized the Veteran's service-connected burn scars of the hands, face, and chest as two separate disabilities: burn scars of the face and burn scars of the hands and chest.  In addition, the RO increased the disability rating for the burn scars of the face from 10 percent to 30 percent disabling under Diagnostic Code 7800, effective from September 10, 2004.  The RO also assigned a noncompensable disability rating under Diagnostic Code 7800 for burn scars of the hands and chest, effective from September 10, 2004.  

In regard to the burn scars of the face, the RO noted that the increase to 30 percent was based on a consideration of characteristics of disfigurement.  In the Veteran's recent VA examination, the examiner indicated that the Veteran had two facial scars ( one was inferior to the mouth and the other was on the lateral aspect of the chin) and that the scars were 2 x 2 centimeters (cm) in size, which was one characteristic of disfigurement under Diagnostic Code 7800.  In addition, the examiner noted that the scars were depressed and exhibiting crevassing which was a second characteristic of disfigurement.  There was no evidence of keloid formation, edema, or loss of sensation.  The Veteran described difficulties in shaving due to the burn scars and the examiner stated that the scars were disfiguring.  The scars of the Veteran's chest were described as being 5 x 2 cm and 6 x 4 cm, and neither scar exhibited edema, keloid formation, muscle atrophy or any loss of sensation.  The examiner indicated that those scars were nondisfiguring.  Hand scars were not found by the examiner.  The RO reported that the scars of the hands and chest were a separate disability from the scars of the face and that they were evaluated not on the characteristics of disfigurement but on whether they were painful/tender (which was not found by the examiner) or limiting in function (which was also not found by the examiner).    

In March 2009, the Veteran requested that his service- connected scars be re-evaluated for higher ratings.

A VA examination was conducted in April 2009.  At that time, the Veteran stated that due to his facial scars, he could not shave and that he had to pluck his facial hair with tweezers which was painful.  The physical examination showed that the Veteran had 3 separate scars that were anterior to the chin.  The first scar measured 3.5 cm x 3 mm and was 5mm deep.  The second scar measured 1.5 cm x 2 mm and was 2 mm deep.  The third scar measured 1 cm x 3 mm and was 3 mm deep.  The scars were nontender, adhered to the underlying tissue, and did not result in limitation of motion or loss of function.  There was no underlying soft tissue damage and no ulceration or breakdown of skin .  There was depression with some facial hair in the cleft.  There was no induration and the skin was the same color and texture as surrounding skin.  The diagnosis was facial burn scars.  

In July 2009, the Veteran underwent a VA examination.  At that time, the examiner stated that the Veteran had a scar located at the anterior upper chest.  The scar measured less than 6 square inches (39 sc cm).  The scar was not painful and there were no signs of skin breakdown.  The scar was superficial and had no inflammation or edema.  There was no keloid formation.  The diagnosis was burn scar of the anterior chest.  In addition, the Veteran had other scars that were located at the lateral aspects of both upper arms.  The scars were less than 6 square inches and were not painful.  There were no signs of skin breakdown.  The scars were superficial and there was no inflammation, edema, or keloid formation.  The diagnosis was burn scars of the bilateral arms.          

In a separate VA examination, also conducted in July 2009, the Veteran stated that his posterior leg was hit by shrapnel.  He could not remember if it was his left or right leg.  According to the Veteran, at present, he did not have any problems with his legs.  The examiner indicated that a review of the Veteran's service records showed that the Veteran sustained a shell fragment wound to his right thigh.  There was no nerve, artery, or muscle damage.  The wound was not a through and through injury.  In regard to current symptoms, there was no pain, decreased coordination, increased fatigability, uncertainty of movement, or flare-ups of the injury.  There was weakness.  Upon physical examination, the examiner stated that there was no intermuscular scarring.  Muscle function was normal and there was no residual nerve, bone, or tendon damage.   There was no loss of deep fascia or muscle substance.  In addition, the motion of any joint was not limited because of the injury.  There was a 1 x 1 cm scar on the posterior right leg below the popliteal fossa that was not tender or adherent.  The examiner noted that the scar was on the calf and not the thigh.  There was no evidence of thigh scarring.  The diagnosis was of shell fragment wound to the right thigh.  The examiner stated that the muscle examination was normal and that the injury did not have any effects on the Veteran's usual daily activities.      

In February 2011, the Veteran underwent a VA muscles examination.  At that time, he stated that he had pain in his right lower thigh, although the examiner noted that the Veteran initially stated that he had pain in his left leg.  In regard to the Veteran's shell fragment wound to the right thigh, the muscle involved was the right popliteal fossa and there was no muscle damage upon physical examination.  There was also no weakness, decreased coordination, or increased fatigability.  According to the Veteran, he had weekly flare-ups of pain that lasted hours.  The scar of the popliteal fossa measured 1 x 1 cm.  The scar was not painful or tender to touch, and was not adherent.  The Veteran also had a scar that was posterior to the medial aspect of the right upper calf that measured 1 x 1 cm.  The scar was not painful or tender to touch, and was not adherent.  There was no residual nerve damage, tendon damage, bone damage, or muscle herniation.  There was no loss of deep fascia or muscle substance.  In response to the question of whether there was motion of any joint that was limited by muscle disease or injury, the examiner responded "no."  The examiner reported that the muscle examination was normal.  The examiner also stated that the residuals of a shell fragment wound to the right thigh had no significant effects on the Veteran's occupation or daily activities.     

A VA scars examination was conducted in February 2011.  In regard to the first scar examined, it was located on the chin and measured less than 6 square inches (39 sq cm).  The scar was superficial and was not painful.  There were no signs of skin breakdown and there was no inflammation, edema, or keloid formation.  There was no hypo- or hyper-pigmentation.  There was no underlying soft tissue loss.  The skin was not indurated or inflexible.  The contour was elevated or depressed, and the scar was not adherent to the underlying tissue.  The skin had an area of abnormal texture with crevices in the skin.  The diagnosis was burn scar of the face.  Photographs of the Veteran's facial scar were attached to the examination report.  The second scar examined was located on the anterior upper chest and base of the neck.  The scar measured less than 6 square inches (39 sq cm).  The scar was not painful and had no signs of skin breakdown.  The scar was superficial and had no inflammation, edema, or keloid formation.  The diagnosis was hypopigmented burn scar of the upper anterior chest.  

In regard to whether the Veteran had any scars on his hands, the examiner stated that there was no evidence of scarring of the hands.  The Veteran reported that those scars healed and faded with time.  In addition, in regard to whether the Veteran had a scar on his right forearm, the examiner indicated that there was no evidence of a scar on the Veteran's right forearm.  According to the Veteran, that scar healed and faded with time.  The examiner stated that the Veteran's service-connected scars had no significant effects on his occupation or daily activities.  In regard to the question of whether, for the head, face or neck, did any feature or set of paired features show gross distortion or asymmetry, the examiner responded "yes."  He noted that the area involved was the chin.  

Analysis 

Facial Burn Scars, Burn Scars of the Hands and Chest, and Scar of the Right Forearm

The Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars. Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  As the Veteran's increased rating claims were received in March 2009, the amendments are for application to the instant appeal.

The Veteran's service-connected facial burn scars have been rated by the RO under Diagnostic Code 7800 which relates to scars or disfigurement of the head, face or neck.  In addition, although the RO also rated the Veteran's burn scars of the hands and chest under Diagnostic Code 7800, the more appropriate Diagnostic Codes are Diagnostic Code 7801 and Diagnostic Code 7802 for scars not of the head, face, and neck.  Moreover, the RO has rated the Veteran's scar of the right forearm under Diagnostic Code 7805.  

Under Diagnostic Code 7800 for burn scars or other disfigurement of the head, face, or neck, a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is warranted for a skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.

A 50 percent rating is warranted for a skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for a skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2012).

The Diagnostic Code also provides the following notes:

Note (1): The 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are:

(1.) Scar 5 or more inches (13 or more cm.) in length.  (2.) Scar at least one-quarter inch (0.6 cm.) wide at widest part.  (3.) Surface contour of scar elevated or depressed on palpation.  (4.) Scar adherent to underlying tissue.  (5.) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  (6.) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). (7.) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.    

Note (2): Tissue loss of the auricle under Diagnostic Code 6207 (loss of auricle) and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), are rated as appropriate.  Id.    

Note (3): When evaluating under these criteria, unretouched color photographs are taken into consideration.  Id.    

Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id.    

Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Where there is evidence of such a scar area or areas exceeding 6 square inches (39 sq. cm.), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent evaluation for area or areas exceeding 144 square inches (929 sq. cm.) is assignable.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2012).  

Note (1) to Diagnostic Code 7801 defines a deep scar which is one associated with underlying soft tissue damage.  Id.  

Note (2) to Diagnostic Code 7801 provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25. Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck.  Id.

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2012).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118 (2012).

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118 (2012).

In the instant case, the Veteran maintains that his service-connected scars of the face, hands, chest, and right forearm are more disabling than currently evaluated.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  

In regard to the Veteran's facial burn scars, the 30 percent rating is based on the finding that the Veteran has two characteristics of disfigurements.  In a January 2005 VA examination, the Veteran had two facial scars; one was located near the mouth and one was on the chin.  The scars measured 2 x 2 cm, which is one characteristic of disfigurement: scar at least one-quarter inch (0.6 cm.) wide at widest part.  In addition, the scars were depressed and exhibiting crevassing, which is a second characteristic of disfigurement: surface contour of scar elevated or depressed on palpation.  To warrant the next higher rating of 50 percent on the basis of disfigurement the Veteran would have to have four or five characteristics of disfigurement.  In this regard, given that the Veteran already has two characteristics of disfigurement, he must show at least two more characteristics of disfigurement.  A review of the April 2009 and February 2011 VA examination reports reflects that the Veteran does have an additional third characteristic of disfigurement.  However, that brings the number of characteristics of disfigurement to a total of three, and at least four characteristics are needed to meet the next higher criteria for a 50 percent rating.  

In addition to the two characteristics of disfigurement already discussed, in the April 2009 VA examination, the Veteran had three separate scars on his chin that adhered to the underlying tissue, which is a third characteristic of disfigurement.  In addition, the Board recognizes that there was depression with some facial hair in the cleft.  The Board also notes that in the February 2011 VA examination, the examiner stated that the scar on the Veteran's chin was elevated or depressed.  In this regard, a depressed scar is a characteristic of disfigurement.  However, this characteristic has already been considered.  

The Board also notes that in the April 2009 VA examination, the Veteran's scars were nontender and did not result in limitation of motion or loss of function.  There was no underlying soft tissue damage and no ulceration or breakdown of skin.  Moreover, there was no induration and the skin was the same color and texture as surrounding skin.  In addition, in the February 2011 VA examination, the Veteran had a scar on his chin that was superficial and not painful.  There were no signs of skin breakdown and there was no inflammation, edema, or keloid formation.  There was also no underlying soft tissue loss and no hypo- or hyper-pigmentation.  The skin was not indurated or inflexible.  

In light of the above, the evidence does not demonstrate that the Veteran has the degree of gross distortion or at least four of the possible eight characteristics of disfigurement required for a rating in excess of 30 percent.  Thus, an increased rating under Diagnostic Code 7800 for the Veteran's service-connected facial burn scars is not warranted.      

In addition, the Board notes that a rating higher than 30 percent is not available under any other applicable diagnostic codes.  

Given that Diagnostic Codes 7801 and 7802 pertain to scars, not of the head, face, or neck, the Board finds that the aforementioned Diagnostic Codes are not applicable to the Veteran's service-connected facial burn scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.

The Board also notes that because there is no indication that any of the Veteran's facial burn scars are unstable or painful on examination, a separate compensable rating under Diagnostic Code 7804 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

In regard to whether the Veteran has any additional disabling effects, the Board recognizes that the Veteran states that due to his scars, he cannot shave and has to pluck his facial hair with tweezers which is painful.  To the extent that the Veteran experiences any pain due to the disfigurement, such pain is included in the 30 percent disabling rating.  See Note (4), supra.  Thus, a separate compensable rating under any other diagnostic code is not for application.

Thus, an increased rating for facial burn scars is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regard to the Veteran's claims for increased (compensable) ratings for burn scars of the hands and chest, and for a scar of the right forearm, the Board notes that the preponderance of evidence is against the aforementioned claims.      

At the outset, the Board notes that Diagnostic Code 7800 is not for application because it applies to scars of the head, face, and neck.  

With respect to the Veteran's burn scars of the hands and scar of the right forearm, there is no current evidence of such scars or any other objective residuals.  In the February 2011 VA examination, the examiner specifically stated that there was no evidence of scarring of the hands and no evidence of a scar on the Veteran's right forearm.  According to the Veteran, those scars had healed and faded with time.  Thus, given that there is no evidence of symptomatic scarring of the hands and right forearm, compensable ratings are not warranted under Diagnostic Codes 7801, 7802, or 7804.  

In regard to the Veteran's burn scar of the chest, in the July 2009 VA examination, it was noted that the Veteran had a scar located at the anterior upper chest which measured less than 6 square inches (39 sc cm).  The scar was superficial and was not painful.  There were no signs of skin breakdown and no inflammation or keloid formation.  In addition, in the February 2011 VA examination, it was reported that the Veteran's chest scar measured less than 6 square inches and was not painful.  The scar was superficial and there were no signs of skin breakdown.  The diagnosis was hypopigmented burn scar of the upper anterior chest.  

In light of the above, a compensable rating is not warranted under Diagnostic Code 7801 because the preponderance of the evidence is against a finding that the Veteran's service- connected burn scar of the chest is deep and affects an area exceeding six square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2012).

The Board further notes that a compensable rating is not warranted under Diagnostic Code 7802.  The Board recognizes that the Veteran's burn scar of the chest is superficial.  However, there is no indication that the chest scar is of an area or areas of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2012).

Moreover, because there is no indication that the Veteran's burn scar of the chest is unstable or painful on examination, a compensable rating under Diagnostic Code 7804 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

Lastly, the Board finds that there are no disabling effects shown by the Veteran's burn scar of the chest.  Thus, Diagnostic Code 7805 is not applicable.  

In light of the above, the Board finds that the noncompensable ratings in effect for the Veteran's service-connected burn scars of the hands and chest, and scar of the right forearm, are appropriate, and entitlement to increased (compensable) ratings for burn scars of the hands and chest, and scar of the right forearm, are not warranted.  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Residuals of Shell Fragment Wound to the Right Thigh

The Veteran is currently receiving a 10 percent disability rating under Diagnostic Code 5314 for his service-connected residuals of shell fragment wound of the right thigh, muscle group XIV.  Since the 10 percent disability rating has been in place for at least 20 years, it is protected from ever being reduced due to the provisions of 38 U.S.C.A. § 110.  See also 38 C.F.R. § 3.951.

Generally, injuries affecting gunshot and shell fragment wounds are evaluated as muscle injuries, under 38 C.F.R. § 4.73.  Diagnostic Codes 5301-5323 explain the function and location of 23 muscle groups for which rating criteria are provided. Ratings are assigned under each code based on whether the muscle injury is slight, moderate, moderately severe, or severe.  To determine the severity of the injury, it is necessary to look at the type of injury, history and complaint, and objective findings.  38 C.F.R. § 4.56(d).  Additionally, the cardinal signs and symptoms of muscle disability for VA purposes are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 3 8 C.F.R. § 4.56(c).

Muscle injuries are classified into four general categories; slight, moderate, moderately severe, and severe.  The factors considered in evaluating the severity of a muscle injury are the velocity, trajectory and size of the missile which inflicted the wounds; the extent of the initial injury and duration of the hospitalization; the therapeutic measures required to treat the disability; and the current objective findings, such as evidence of damage to muscles, nerves and bones which results in pain, weakness, limited or excessive motion, shortening of extremities, scarring or loss of sensation.  38 C.F.R. § 4.56.

"Slight" disability of muscles results from a simple wound of muscle without debridement or infection.  There is service department record of superficial wound with brief treatment and return to duty, and of healing with good functional results. There are no cardinal signs or symptoms of muscle disability, minimal scar, and no evidence of fascial defect, atrophy, or impaired tonus.  There is no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

"Moderate" disability of the muscles is shown by through and through or deep penetrating wounds of short track by a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, and with residuals of debridement or prolonged infection.  The history of a moderate muscle disability includes service department records of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after use which affects the particular functions controlled by the injured muscles.  Objective findings include small or linear entrance and (if present) exit scars which indicate a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by a through and through or deep penetrating wound, by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

"Severe" disability consists of through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. Furthermore, objective findings of a severe disability include the following: ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle disability: (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56.

The Veteran's shell fragment wound injury involving Muscle Group XIV has been evaluated under Diagnostic Code 5314.  This muscle group includes the anterior thigh group muscles that function to provide extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of fascia lata and iliotibial band acting with muscle group XVII in postural support of body, and acting with hamstrings in synchronizing hip and knee.  These muscles consist of the sartorius, rectus femoris, vastus externus, vastus intermedius, vastus internus, and tensor vaginae femoris.  38 C.F.R. § 4.73, Diagnostic Code 5315 (2012).    

Diagnostic Code 5314 rates disabilities in accordance to the severity of injury to the muscles of Muscle Group XIV.  Pursuant to this code, a noncompensable (zero percent) rating is warranted if impairment of this muscle group is slight.  If impairment is moderate in degree, a 10 percent rating is warranted.  If impairment is moderately-severe, a 30 percent rating is warranted.  Finally, if the impairment is severe, a 40 percent rating is warranted.  Id.  

In the instant case, the Veteran maintains that his service-connected residuals of a shell fragment wound to the right thigh are more disabling than currently evaluated.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  

The Board finds that a rating in excess of 10 percent is not warranted as the medical evidence is insufficient to show that the Veteran's residuals of a shell fragment wound to the right thigh involving Muscle Group XIV, are productive of a moderately severe injury.  As previously discussed, the Veteran's service treatment reports do not show that he had a through-and-through injury, and there is no evidence of prolonged infection.  In addition, as noted in the July 2009 VA examination report, there was no nerve, artery, or muscle damage at the time of the injury.  The Board further observes that upon the July 2009 VA examination, in regard to the Veteran's current symptoms, although there was weakness, there was nevertheless no pain, decreased coordination, increased fatigability, uncertainty of movement, or flare-ups of the injury.  Moreover, the motion of any joint was not limited because of the injury and the muscle function was normal.  There was no evidence of thigh scarring, although the Veteran had a scar on the posterior right leg below the popliteal fossa that was not tender and not adherent.   

In the February 2011 VA examination, the Board recognizes that the Veteran had complaints of pain in his right lower thigh and stated that he had weekly flare-ups.  However, the physical examination showed that there was no muscle damage.  There was also no weakness, decreased coordination, or increased fatigability.  In addition, there was no residual nerve damage, tendon damage, bone damage, or muscle herniation.  Moreover, there was no limitation of motion of any joint due to the injury.  

In light of the above, although the Veteran has complaints of pain in his right thigh, there is no objective evidence of impaired strength or endurance, or of the cardinal signs of muscle damage.  There is also no loss of deep fascia or muscle substance.  In sum, the only positive finding is the small, asymptomatic scar.  In view of these findings, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the residuals of a shell fragment wound to the right thigh, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.  






C. Malaria

The Veteran's service treatment records show that in 1944 and 1945, the Veteran was diagnosed with malaria.  In February 1945, following treatment for malaria, the Veteran had a negative smear.  

In a rating action, dated in January 1946, the RO granted service connection for malaria.  At that time, the RO assigned a 10 percent disability rating, effective from November 22, 1945.  

In a March 1947 rating action, the RO reduced the disability rating for the Veteran's service-connected malaria from 10 percent to noncompensable, effective from May 6, 1947.  

In March 2009, the Veteran requested that his service- connected malaria be re-evaluated for a higher (compensable) rating.  

A VA examination was conducted in July 2009.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The Veteran indicated that he had been treated for malaria during service.  He noted that he had not been treated for malaria in "quite a few years."  The examiner reported that the Veteran did not have any symptoms related to his remote history of malaria.  The physical examination showed that the Veteran had no signs of splenomegaly, hepatomegaly, or renal damage.  There were also no signs of non-specified parasitic disease or jaundice.  The examiner indicated that the disease was not currently present and was not currently active.  In addition, the disease was not still in the convalescence period.  The diagnosis was of remote history of malaria.  

The Veteran's service-connected malaria is rated under Diagnostic Code 6304 which provides that a 100 percent evaluation is assigned for malaria during periods of active disease, confirmed by the "presence of malarial parasites in blood smears." When inactive, malaria is to be rated based on residuals affecting other body organ and systems.  38 C.F.R. § 4.88b, Diagnostic Code 6304.

The Veteran does not allege any recent recurrence of malaria.  In fact, in the July 2009 VA examination, he noted that it had been "quite a few years" since he was treated for malaria.  The Board also notes that in the July 2009 VA examination, the examiner specifically stated that the disease was not currently present and was not currently active.  Thus, there is no evidence of active disease at any time during the pendency of the claim, or for many years prior.

The Board also notes that there is no evidence of any residual involvement of any other body system or organs.  

Based on the evidence of record, the Board finds that an increased (compensable) rating for malaria is not warranted.  The record does not contain competent evidence that the Veteran has active malaria or any ascertainable residuals of malaria.  As there is no medical evidence of active disease or any residual disability, there is no basis to award a compensable rating.  38 C.F.R. § 4.88(b), Diagnostic Code 6304.  Thus, the claim must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any compensable rating, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet.App.at 53-56.


D. Extraschedular considerations

In exceptional cases, including when a disability causes marked interference with employment or requires frequent periods of hospitalization, a higher evaluation may be available on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2011).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.' Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not present such an exceptional or unusual disability picture that available schedular evaluations are inadequate.  The evidence does not show functional impacts which affect the Veteran's life in an exceptional or unusual way. There is no evidence of marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected PTSD, facial burn scars, residuals of a shell fragment wound to the right thigh, burn scars of the hands and chest, scar of the right forearm, and malaria.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.



ORDER

Entitlement to service connection for dementia as secondary to service-connected PTSD, is denied.    

Entitlement to a rating in excess of 30 percent for PTSD is denied.  

Entitlement to a rating in excess of 30 percent for facial burn scars is denied.  

Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound to the right thigh is denied.  

Entitlement to an increased (compensable) rating for burn scars of the hands and chest is denied. 

Entitlement to an increased (compensable) rating for a scar of the right forearm is denied.      

Entitlement to an increased (compensable) rating for malaria is denied.  


REMAND

The Veteran contends that his service-connected disabilities prevent him from engaging in any type of gainful employment and that as a result, he should be awarded a TDIU disability rating.  

The Veteran's service-connected disabilities are as follows: bilateral hearing loss (50 percent disabling); facial burn scars (30 percent disabling); PTSD (30 percent disabling); residuals of a shell fragment wound to the right thigh (10 percent disabling); tinnitus (10 percent disabling); burn scars of the hands and chest (noncompensable); scar of the right forearm (noncompensable) and malaria (noncompensable).  

In this case, although the Veteran has undergone numerous VA examinations wherein the examiners have addressed the impact of certain service-connected disabilities on the Veteran's ability to work, no examiner has considered whether all of the Veteran's service-connected disabilities, collectively, rendered the Veteran unable to secure of follow a substantially gainful occupation.  Thus, the Board finds that such an opinion is warranted.  See Friscia v. Brown, 7 Vet. App. 294 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


1.  Refer the Veteran's claims file to a medical professional to determine to what extent the Veteran's service-connected disabilities provide limitations on his ability to obtain or retain employment, and whether any of the Veteran's service-connected disabilities specifically render him unable to secure and/or follow substantially gainful employment.

Based on his/her review of the case, the reviewer must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (bilateral hearing loss, facial burn scars, PTSD, residuals of a shell fragment wound to the right thigh, tinnitus, burn scars of the hands and chest, scar of the right forearm, and malaria ) alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience?  All of the Veteran's service-connected disabilities, collectively, must be considered when answering the aforementioned question.

The reviewer is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).







______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


